DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0217857), in view of Maurin et al (US 2020/0288845), hereinafter Maurin.
Regarding claim 1, Ho teaches an environmentally friendly lipstick tube, comprising: a rotation tube (1); an ascending and descending tube (15); and a support tube (7); wherein the rotation tube is hollow (as shown in Fig 1) and includes a plurality of spiral guide grooves (6) formed on an inner surface (¶ [33]); wherein the ascending and descending tube includes two opposite guide pins (20) formed on an outer surface, a plurality of parallel longitudinal ribs (19) formed on an inner surface (as shown in Fig 3), a support surface (17) being adjacent to a bottom edge and under the parallel longitudinal ribs (as shown in Fig 4), and a hole (17a) disposed through the support surface (Fig 3-4); wherein the support tube is hollow and includes two opposite longitudinal tunnels (12) formed on a surface, each of the longitudinal tunnels having an upper horizontal end (13) and a lower horizontal end (14) oriented in a direction opposite to that of the upper horizontal end (as shown in Fig 1); wherein the rotation tube is put on the support tube; wherein the ascending and descending tube is disposed within the support tube; and wherein the guide pins are moveably disposed through the longitudinal tunnels into the spiral guide grooves and the guide pins are anchored in the upper horizontal ends or the lower horizontal ends at an end of the movement (as shown in Fig 1).  
Ho further teaches in claim 2 wherein the rotation tube further comprises at least one annular trough (5b) formed on the inner surface proximate a bottom edge (1b), and the support tube further comprises at least one annular ridge (11) configured to dispose in the annular trough when the rotation tube is put on the support tube (¶ [36]); in claim 4 a lipstick fastened by the parallel longitudinal ribs of the ascending and descending tube and supported by the support surface (¶[51]); and in claim 5 wherein the rotation tube further comprises a curved top edge (2).  
Ho teaches substantially all features of the claimed invention except for the rotation tube, the ascending and decending tube, and the support tube all formed of polyethylene terephthalate(PET).  Attention is directed to Maurin that teaches wherein all the tube parts formed of PET (¶ [6-7]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used to make rotation tube, ascending and descending tube, and the support tube out of PET (polyethylene terephthalate), in view of Maurin’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to house and dispense a lipstick order, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.  Furthermore, selection of a prior art material like PET on the basis of its suitability for its intended purpose is also within the level of ordinary skill.
Ho also teaches substantially all features of the claimed invention except for a plurality of holes disposed through the support surface.  Instead, as discussed supra, Ho only teaches one hole disposed through the support surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of holes disposed through the support surface, since it had been held that mere duplication of essential working parts of a device involves only ordinary skill in the art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Ho, as applied in claim 1, in view of Pinhel et al (US 6,200,049), hereinafter Pinhel.  
Regarding claim 3, the modified device of Ho teaches substantially all features of the claimed invention except for wherein the support tube further comprises a longitudinal cut through a top edge and communicating with one of the upper horizontal ends, the longitudinal cut having a width less than a diameter of the guide pin.
Attention is directed to Pinhel that teaches wherein the support tube further comprises a longitudinal cut (27, Fig 5) through a top edge and communicating with one of the upper horizontal ends (21), the longitudinal cut having a width less than a diameter of the guide pin (as shown in Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a longitudinal cut through a top edge and communicating with one of the upper horizontal ends, the longitudinal cut having a width less than a diameter of the guide pin as an aid in assembling of the necessary parts together, in view of Pinhel's teaching.  Since both references are from the same art and both concerned with the storing and dispensing of solid stick material, these items could be used in combination and still achieve the predictable result of creating an easily assembled cosmetic device.   

Conclusion
The prior art made of record in PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  There were no prior art that discloses unclaimed features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754